Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on December 14, 2020 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action mailed on August 20, 2020 (“the previous OA”) has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 14, 2020 has been entered.

Support for claim 1 amendment can be found in paragraph 0034 of US Patent Application Publication No. 20190211232 A1 of the present application. 

In view of applicant’s amendment to claim 1, the 35 USC 102(a)(1)/103 rejection of claims 1, 3, 10, 11, and 13 over Husemann et al. (US 20120040180 A1) and as evidence by Burmeister et al. (US 20090289381 A1) is withdrawn. 

In view of applicant’s amendment, a new 35 USC 103 rejection based on Husemann et al. (US 20120040180 A1) as evidence by Burmeister et al. (US 20090289381 A1) and Tomioka et al. (US 4273902) is made. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 6, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Husemann et al. (US 20120040180 A1) as evidence by Burmeister et al. (US 20090289381 A1) and Tomioka et al. (US 4273902).

As to claim 1, Husemann discloses a PSA tape (“tape”) for optical components comprising a transparent carrier film (flexible substrate) and an adhesive layer 2 (silicone PSA) disposed on the carrier (Figure 1, 0059, 0068, 0069, 0012-0016).  Further, as to claim recitation of flexible substrate, it is submitted that Husemann and applicant disclose identical material for flexible substrate e.g. PET (see claim 10 and 0068 of Husemann).  As such, it would be clear to one of ordinary skill in the art that the carrier film is flexible.  Moreover, a person having ordinary skill in the art would recognize that the transparent carrier film of Husemann would have a first face and an oppositely directed second face.

As to claim 1 limitation of catalyst free silicone PSA, it is submitted that Husemann discloses that the silicone PSA optionally includes an initiator (catalyst) 

As to claim 1 limitation of the silicone PSA includes at least one silicone gum in an amount in the range of 60% to 90% and at least one siloxane resin in an amount in the range of 10% to 40%, it is submitted that Husemann discloses that the silicone PSA includes (a) a hydroxyl functionalized organopolysiloxane which has at least one diorganosiloxane unit (silicone gum) (0012) and (b) an organosiloxane resin (MQ resin) (0013 and 0040).  Moreover, Husemann discloses identical silicone gums e.g. PSA 6574, KRT 002, and KRT 003 as present application (0031 of Husemann and 0029 of the present specification).   Furthermore, Husemann discloses that it has emerged as favorable if adhesives are used in which proportional ratio based on percent by weight of polydiorganosiloxane to MQ resin in the range from 20:80 to 80:20, preferably in the range of from 30:60 to 60:40 (0042). Given that the claimed ranges of the silicone gum (60% to 90%) and the siloxane resin (10% to 40%) overlap or lie within the ranges of the silicone gum and siloxane resin disclosed by Husemann, a prima facie case of obviousness exists. MPEP 2144.05 (I). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adjust the amounts of the silicone gum and the siloxane resin in any manner including the claimed as rendered obvious by 

As to claim 1, Husemann renders obvious the claimed invention except for the properties (i)-(iv).  

However, it is submitted that no unobvious difference is seen between the claimed silicone adhesive tape and the adhesive tape of Husemann as set forth previously.  Specifically, the claimed adhesive tape and the adhesive tape of Husemann include a flexible substrate and a catalyst free silicone PSA disposed on at least one face of the substrate.  Moreover, the silicone PSA of the claimed invention includes at least one silicone gum and at least one siloxane resin.  It is submitted that Husemann discloses the silicone PSA includes (a) a hydroxyl functionalized organopolysiloxane which has at least one diorganosiloxane unit (silicone gum) (0012) and (b) an organosiloxane resin (siloxane resin or MQ resin) (0013 and 0040).  Moreover, Husemann discloses identical silicone gums e.g. PSA 6574, KRT 002, and KRT 003 as present application (0031 of Husemann and 0029 of the present specification).  Moreover, Husemann discloses identical siloxane resins e.g. DC 2-7066 and SR 454 as present application (0043 of Husemann and 0033 of the present specification).  Husemann further discloses that the PSA tape has a light transmittance at 550 nm (which is within the range of visible light spectrum) of greater than 86% (abstract, 0087).  Moreover, the amounts of the silicone gum and the siloxane resin as claimed are rendered obvious by Husemann (0042).  


As to claim 3, Husemann discloses that the silicone PSA includes (a) a hydroxyl functionalized organopolysiloxane which has at least one diorganosiloxane unit (0012).  Husemann further discloses “Silicone PSAs of this kind are freely available commercially. By way of example, mention may be made at this point of the following: DC 280, DC 282, Q2-7735, DC 7358, Q2-7406 from Dow Corning, PSA 750, PSA 518, PSA 910, PSA 6574 from Momentive Performance Materials, KRT 001, KRT 002, KRT 003 from ShinEtsu, PSA 45559 from Wacker Silicones, and PSA 400 and PSA 401 from BlueStar Silicones.” (0031).  While, Husemann does not explicitly mention the aforementioned hydroxyl functional organopolysiloxanes are selected from agent disclosed in claim 3, it is submitted that Brumeister is relied upon as evidence to show that materials such as DC 280, DC 282, Q2-7735 , DC 7358, Q2-7406 etc. are known in the art as polydimethylsiloxanes (PDMS) or polydiphenylsiloxanes (0087).  Furthermore, given that Husemann discloses that the organopolysiloxane is hydroxyl functionalized (0012, 0026), a person having ordinary skill in the art would recognize that Husemann discloses PDMS having at least one silanol group.’’

As to claim 5, Husemann discloses that the silicone formulations are admixed with what is called MQ resins, with the formula (R13SiO1/2)x(SIO4/2)1 (0040). Husemann 13SiO1/2 and Q unit is SIO4/2.  Moreover, Husemann discloses that each R1 is independently of others is a monovalent saturated hydrocarbon group, a monovalent unsaturated hydrocarbon group, a monovalent halogenated hydrocarbon group, a hydrogen atom or hydroxyl group (0040).  While, Husemann does not explicitly suggest whether R1 is –CH3 (methyl) as claimed, a person having ordinary skill in the art would recognize that –CH3 would be within the scope of the recitation “monovalent saturated hydrocarbon group” given that methyl is monovalent saturated hydrocarbon group (e.g. see column 3, lines 1-2 of evidence reference of Tomioka which discloses that R denotes monovalent saturated hydrocarbon radical such as methyl, ethyl, butyl, and phenyl radical). Furthermore, Husemann discloses identical MQ resin as present application e.g. DC 2-7066 and SR 545 (0043 of Husemann and 0033 of the present specification).  Accordingly, it would be reasonable to presume that Husemann suggests R = CH3. 


As to claim 6, Husemann discloses that the MQ resins are advantageously resins having Mw of between 500 g/mol and 100,000 g/mol, preferably 1,000 g/mol and 25,000 g/mol (0041).  Given that the claimed range of Mw of about 2,000 to about 50,000 overlaps or lies within the Mw disclosed by Husemann, a prima facie case of obviousness exists. MPEP 2144.05 (I).   It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use siloxane resin (MQ resin of Husemann) with a Mw as claimed and as rendered obvious 


As to claim 10, Husemann disclose that the carrier film is PET (0068).

As to claim 11, Hussmann discloses that the PSA has a thickness of 50 µm (0101). 

As to claim 13, Husemann discloses that the tape includes a release film which covers and protects the adhesive layer before the PSA tape is used (0061).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Husemann et al. (US 2012/0040180 A1) as evidence by Burmeister et al. (US 20090289381 A1) and Tomioka et al. (US 4,273,902) as applied to claim 1 above, and further in view of Cook et al. (US 2008/0300358 A1).

Husemann does not explicitly disclose Mw of the silicone gum.  The present application discloses commercially available materials such as PSA 6574, KRT-002, and KRT-003 that can be used as silicone gum (0029 of the specification).  Husemann discloses identical materials e.g. PSA 6574, KRT-002, and KRT-003 (0031).  Accordingly, it would be reasonable to presume that the silicone gum of Husemann would intrinsically have the claimed Mw. 

Alternatively, Cook discloses a continuous process for producing a silicone PSA (0002).  Further, the PSA of Cook includes (A) hydroxyl functional polydiorganosiloxane polymer and (B) hydroxyl functional polyorganosiloxane resin (0022).  Further, Cook discloses that the ingredient A may be a liquid or gum under ambient conditions.  Moreover, Cook discloses that when ingredient (A) is a gum, the gum may have Mw ranging from 100,000 to 1,000,000 (0030).  Given that the claimed range of Mw of about 150,000 to about 2,000,000 overlaps or lies within the range of Mw disclosed by Cook, a prima facie case of obviousness exists. MPEP 2144.05 (I). 

It would have been obvious to use a silicone gum having Mw ranging from 100,000 to 1,000,000 or liquid as disclosed by Cook, which renders obvious Mw of a silicone gum and use it in the invention of Husemann, since selection of known material based on its suitability for its intended use establishes a prima facie case of obviousness and doing so would have been also obvious for the purpose of forming a silicone PSA. MPEP 2144.07. 


Response to Arguments

Applicant's arguments filed on December 14, 2020 have been fully considered but they are not persuasive.

With respect to the 35 USC 102(a)(1)/103 rejection of claims 1, 3, 10, 11, and 13 over Husemann et al. (US 2012/0040180 A1) and as evidence by Burmeister et al. (US 2009/0289381 A1), applicant argues that Husemann discloses a very broad range of the ratio of the organopolysiloxane to the organopolysiloxane resin (20:80 to 80:20) in contrast with the present invention.  According to applicant, the claimed invention specifically includes at least one silicone gum in an amount in the range of from 60% to 90% by weight, based upon the total weight of the adhesive and at least one siloxane resin in an amount in the range of 10% to 40% by weight upon the total weight of the adhesive (claim 1).  Applicant asserts that since Husemann does not teach every element, namely the proportion of the organopolysiloxane and the organopolysiloxane resin in the adhesive, or with the required specifically, claims 1, 2, 10-11, and 13 are not anticipated by Huesmann (as evidence by Burmeister).  Pages 8-9 of the amendment. 

The examiner respectfully disagrees. It is submitted that Husemann discloses that it has emerged as favorable if adhesives are used in which proportional ratio based on percent by weight of polydiorganosiloxane (silicone gum) to MQ resin (siloxane resin) n the range from 20:80 to 80:20, preferably in the range of from 30:60 to 60:40 (0042). Given that the claimed ranges of the silicone gum (60% to 90%) and the 

Applicant argues that Husemann teaches away from the present application in terms of the catalyst free adhesive.  Applicant asserts that although, Husemann mentions optional inclusion of the initiator, as acknowledged by the examiner, there is no enablement for the PSA without initiator by Husemann.  Applicant argues that Husemann suggests addition of initiator in order to obtain sufficient cohesion and adhesive for PSA used in bonding of optical components, in condensation-crosslinking silicone PSA (benzoyl peroxide) as well as addition-crosslinking silicone PSAs (platinum-catalyzed).  Therefore, there is no teaching or motivation for person having ordinary skill in the art to obviate the use of a catalyst free adhesive.  Page 10 of the amendment. 

The examiner respectfully disagrees.  It is submitted that the rejection relies on the PSA of Husemann that is based on condensation crosslinking silicone.  It is submitted that that the condensation crosslinking silicone of Husemann does not require a catalyst such as benzoyl peroxide (see 0016 and 0030 of Husemann reciting “optionally an initiator”).  Further, the examiner submits that in Husemann, the use of benzoyl peroxide as an initiator to obtain sufficient cohesion of the condensation crosslinking silicone PSA as pointed out by applicant relates to preferred embodiment (see 0050 of Husemann “In order to obtain sufficient cohesion, the condensation-preferably compounded with peroxo initiators…”).  It is submitted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP 2123 (II).   Moreover, Husemann also provides alternate means to crosslink silicone PSA that does not use peroxide or transition metal catalysts (i.e. use of actinic radiation).  Specifically, Husemann discloses “In addition to the conventional modes of crosslinking for silicone PSA, by means of peroxide or transitional metal catalysts, these adhesives can also be crosslinked by actinic radiation, especially electron beams…This mode of crosslinking is particularly advantageous since it allows the cohesion to be adjusted almost infinitely, without adverse effect on the properties of tack and adhesion…” (0052). Accordingly, a person having ordinary skill in the art would recognize that while Husemann mentions initiator, the initiator is optional and it is not positively required element of the silicone PSA.  As such, applicant’s argument is not found persuasive. 

Applicant argues that examples disclosed in Husemann incorporate very low amount of polysiloxane resin in the range of 3-5% against claimed range of the present application of 10-50%.  According to applicant, a skilled artisan would be motivated to use only very low amounts of the polysiloxane resin and would not arrive at the silicone adhesive of the claimed invention.  Page 10 of the amendment.

The examiner respectfully disagrees. First, it is submitted that the claimed invention requires 10-40% of at least one siloxane resin instead of 10-50% as 

With respect to the art rejections of dependent claims 4, 5, 6, and 8, applicant has made same arguments that are previously presented with respect to Husemann (as evidence by Burmeister) (pages 11-12 of the amendment). In response, the examiner respectfully incorporates his rebuttal as set forth previously here by reference. 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Waldenberger (US 4839206) discloses a double side adhesive tape which carries different adhesive on each side (column 1, lines 5-10 and also see column 3, lines 30-40). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
September 20, 2021